DETAILED ACTION
This office action is in response to amendment filed on 1/26/2022.
Claims 1, 2, 10, 11, 19 and 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 10 and 12 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignaczak et al (US 20150348417, hereinafter Ignaczak), in view of Jones et al (US 20160266930, hereinafter Jones), and further in view of Michalakis et al (US 20190009790, hereinafter Michalakis).

As per claim 1, Ignaczak discloses: A method comprising, at each of a plurality of time steps: 
(Ignaczak figure 3: detecting multiple objects (mapped to the claimed agents) near the vicinity of the vehicle; [0041]: “the boundary detection tool may receive sensor information detailing a position of the second vehicle 110 and determine that the second vehicle 110 is at a distance from the occupied zone 105 to be within the mid zone 102. The boundary detection tool may receive sensor information detailing a position of the first person 121 and determine that the first person 121 is at a distance from the occupied zone 105 to be within the near zone 103. And the boundary detection tool may receive sensor information detailing a position of the second person 122 and determine that the second person 122 is at a distance from the occupied zone 105 to be within the critical zone 104”.)
receiving data that identifies, as high-priority agents, a proper subset of the plurality of agents for which respective data characterizing the agents must be generated at the current time step; (Ignaczak [0042]: “boundary detection tool may reference the object's zone position and/or distance from the occupied zone 105 to further assign a threat level classification to the object. For example, the boundary detection tool may further classify the second vehicle 110 into the no threat level class or low threat level class based on the second vehicle 110 being positioned at a distance from the occupied zone 105 to be in the mid zone 102. The boundary detection tool may further classify the first person 121 into the low threat level class based on the first person 121 being positioned at a distance from the occupied zone 105 to be in the near zone 103. And the boundary detection tool may further classify the second person 122 into the high threat level class based on the second person 122 being positioned at a distance from the occupied zone 105 to be in the critical zone 104; [0056]: “the boundary detection tool may control the type of threat response output based on the object's threat level classification... If the threat level classification for the object is a high threat level classification, the boundary detection tool may output a different threat response (e.g., audio warning to the occupant, audio warning to the object outside the vehicle 100, and/or display a warning for the occupant inside the vehicle 100). In this way, the boundary detection tool may have a predetermined set of rules that identify a proper threat response output for an identified threat level classification and object type classification”.)

Ignaczak did not disclose:
identifying computing resources provided by data processing computer hardware onboard the vehicle that are available for executing a task on-board the vehicle, the task comprising generating the respective data characterizing the high-priority agents in the environment in the vicinity of the vehicle at the current time step;
processing the data that characterizes the environment using a complexity scoring machine learning model to determine one or more respective complexity scores for each of the high-priority agents, each respective complexity score characterizing an estimated amount of computing resources that is required for executing the task on-board the vehicle; and determining, based on the complexity score, a schedule for the current time step that allocates the executing of the task across the available computing that are provided by the data processing computer hardware on-board the vehicle.

However, Jones teaches:
identifying computing resources that are available for executing a task, the task comprising generating the respective data characterizing the high-priority agents in the environment in the vicinity of the vehicle at the current time step; (Jones [0038]: “The system 200 further accesses capability information for a set of resources available and queue information for their respective queues of tasks (320). For instance, the system 200 receives capability information provided by a task data storage, resource database, task analytics engine, and resource analytics engine. The capability information may include any type of data that may be used to assign each task to a corresponding resource, such as the types of tasks each of the set of resources is able to handle and productivity of each of the set of resource in handling tasks”.)
processing the data that characterizes the environment using a complexity scoring machine learning model to determine one or more respective complexity scores for each of the high-priority agents, each respective complexity score characterizing an estimated amount of computing resources that is required for executing the task; and determining, based on the complexity score, a schedule for the current time step that allocates the executing of the task across the available computing resources. (Jones [0041]: “The task information 410 is made available by a task data storage, resource database, task analytics engine, and resource analytics engine. The information may include any type of data that may be used to assign each task to a corresponding resource, such as one or more requirements needed to handle each task and complexity of the task as described above… The complexity of the task may be a score produced by a task analytics engine, resource analytics engine, or both (as described above) that is reflective of a predicted level of difficulty associated with handling the task or predicted amount of time required to handle the task. When evaluated against the set of rules 440, the system 400 identifies this complexity and may consider it against optimization rules in determining to which resource to assign the task”; [0038]: machine-learning.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Jones into that of Ignaczak in order to identify computing resources that are available for generating the respective data characterizing the high-priority agents at the current time step; processing the data that characterizes the environment using a complexity scoring model to determine one or more respective complexity scores for each of the high-priority agents, each respective complexity score characterizing an estimated amount of c0omputing resources that is required for generation of the data characterizing the high-priority agent using a prediction model; and determining a schedule for the current time step that allocates the generation of the data characterizing the high-priority agents across the available computing resources based on the complexity scores. Ignaczak teaches determining an object’s threat level and implement appropriate threat response based on the thread level, it would have been obvious for one of ordinary skill in the art to realize that the task scheduling method of Jones can be incorporate into that of 

Michalakis teaches:
wherein the computing resources are provided by data processing computer hardware onboard the vehicle for executing a task on-board the vehicle. (Michalakis [0003]: “monitor usage of local computing resources of the vehicle, the local computing resources comprising the processor and available bandwidth of a transmission medium; determine an availability of the local computing resources; evaluate data captured by one or more sensors of the vehicle; and determine whether to process the data locally or remotely based, at least in part, on the availability of the local computing resources and the data captured by the one or more sensors”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Michalakis into that of Ignaczak and Jones in order to have the computing resources are provided by data processing computer hardware onboard the vehicle for executing a task on-board the vehicle. Ignaczak teaches using onboard sensors to track objects within the vicinity of the vehicle. Michalakis teaches using onboard resources to process tasks for the vehicle, the combination thus allows the higher priority tasks to be processed onboard the 

As per claim 3, Ignaczak, Jones and Michalakis further teach:
The method of claim 1, wherein the computing resources support concurrent execution of a fixed number of threads. (Jones [0054])

As per claim 4, Ignaczak, Jones and Michalakis further teach:
The method of claim 3, wherein: each thread comprises one or more tasks;21Attorney Docket No. 44027-0090001 each task comprises generating data characterizing an agent using the prediction model; and each task has a respective length that corresponds to an amount of computing resource required to generate data characterizing the agent. (Jones [0038]: “The system 200 further accesses capability information for a set of resources available and queue information for their respective queues of tasks (320). For instance, the system 200 receives capability information provided by a task data storage, resource database, task analytics engine, and resource analytics engine. The capability information may include any type of data that may be used to assign each task to a corresponding resource, such as the types of tasks each of the set of resources is able to handle and productivity of each of the set of resource in handling tasks”.)

As per claim 5, Ignaczak, Jones and Michalakis further teach:
(Jones [0041])

As per claim 6, Ignaczak, Jones and Michalakis further teach:
The method of claim 1, the data characterizing the agent comprises one or more predicted future trajectories of the agent. (Ignaczak [0036])

As per claim 7, Ignaczak, Jones and Michalakis further teach:
The method of claim 1, wherein determining a schedule for the current time step further comprises: determining remaining computing resources that are available for the generation of data characterizing one or more low-priority agents at the current time step, the one or more low- priority agents corresponding to one or more of the plurality of agents that are not identified as high-priority agents. (Jones [0041])

As per claim 8, Ignaczak, Jones and Michalakis further teach:
The method of claim 7, further comprising: processing the data that characterizes the one or more low-priority agents using the complexity scoring model to determine one or more respective complexity scores for each of the one or more low-priority agents; identifying, from the one or more low-priority agents and based on the respective complexity scores and also on the remaining computing resources, one or more identified low- priority agents; and adjusting the schedule for the current time step (Jones [0041])

As per claim 9, Ignaczak, Jones and Michalakis further teach:
The method of claim 1, wherein receiving data that identifies, as high-priority agents, a proper subset of the plurality of agents for which respective data characterizing the agents must be generated at the current time step comprises: processing data that characterizes the plurality of agents in the environment using an importance scoring model to generate an output that defines a respective importance score for each of a plurality of agents, wherein the importance score for an agent characterizes an estimated impact of the agent on planning decisions generated by the planning system of the vehicle which plans the future trajectory of the vehicle; and identifying, as high-priority agents, the proper subset of the plurality of agents with the highest importance scores. (Ignaczak [0060])

As per claim 10, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 5 and is therefore rejected under the same rationale.

As per claim 16, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 8 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 9 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer storage media variant of claim 1 and is therefore rejected under the same rationale.

Claims 2, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignaczak, Jones and Michalakis, and further in view of McGill JR. et al (US 20200086861m hereinafter McGill).

As per claim 2, Ignaczak, Jones and Michalakis did not teach:
The method of claim 1, further comprising: generating, using the prediction model and in accordance with the scheduling, respective data characterizing the high-priority agents; and providing the respective data characterizing the high-priority agents to a planning system of the vehicle to generate planning decisions which plan a future trajectory of the vehicle.
However, McGill teaches:
(McGill [0054])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of McGill into that of Ignaczak, Jones and Michalakis in order to generate, using the prediction model and in accordance with the scheduling, respective data characterizing the high-priority agents; and providing the respective data characterizing the high-priority agents to a planning system of the vehicle to generate planning decisions which plan a future trajectory of the vehicle. Ignaczak teaches generate predicted trajectory, one of ordinary skill in the art can easily see that the same steps can easily be used to generate actual navigation responses, such combination would enhance the overall appeals of all references.

As per claim 11, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer storage media variant of claim 2 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196